IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keith Kohler,                           :
                             Petitioner :
                                        :
     v.                                 :
                                        :
Department of Human Services,           :
                             Respondent :         No. 1656 C.D. 2015



                                       ORDER



             NOW, June 10, 2016, upon consideration of petitioner’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge